ELEVENTH FORBEARANCE & MODIFICATION AGREEMENT
 
THIS ELEVENTH FORBEARANCE & MODIFICATION AGREEMENT (“Agreement”) is entered into
effective as of the 31st day of October, 2008 by and among M&I Marshall & Ilsley
Bank (for itself, as successor to Gold Bank, and for its successors and assigns,
the “Lender”), Crescent Oil Company, Inc. (“Crescent Oil”), Crescent Stores
Corporation (“Crescent Stores”), Titan Global Holdings, Inc. (“Titan”) and Phil
Near, an individual (“Near”), all in reference to certain loans made by Lender
to Crescent Oil and Crescent Stores pursuant to and in connection with a Loan
and Security Agreement dated May 18, 2005 (“Base Agreement”), as amended by that
certain Amendment No. 1 to Loan and Security Agreement and Other Transaction
Documents dated August 17, 2005 (“1st Amendment”); Amendment No. 2 to Loan and
Security Agreement and Other Transaction Documents dated January 18, 2006 (“2nd
Amendment”); Amendment No. 3 to Loan and Security Agreement and Other
Transaction Documents dated May 31, 2006 (“3rd Amendment”); Amendment No. 4 to
Loan and Security Agreement and Other Transaction Documents dated August 28,
2006 (“4th Amendment”); Amendment No. 5 to Loan and Security Agreement and Other
Transaction Documents dated August 31, 2006 (“5th Amendment”); Amendment No. 6
to Loan and Security Agreement and Other Transaction Documents dated May 10,
2007 (“6th Amendment”); Amendment No. 7 to Loan and Security Agreement and Other
Transaction Documents dated June 21, 2007 (“7th Amendment”); a Forbearance and
Modification Agreement dated December 31, 2007 (“First FMA”); a Second
Forbearance and Modification Agreement dated January 18, 2008 (“Second FMA”); a
Third Forbearance and Modification Agreement dated February 22, 2008 (“Third
FMA”); a Fourth Forbearance and Modification Agreement dated March 7, 2008, 2008
(“Fourth FMA”); a Fifth Forbearance and Modification Agreement dated March 24,
2008 (“Fifth FMA”); and a Sixth Forbearance and Modification Agreement dated May
15, 2008 (“Sixth FMA”); and a Seventh Forbearance and Modification Agreement
dated June 27, 2008 (“Seventh FMA”); an Eighth Forbearance and Modification
Agreement dated July 21, 2008 (“Eighth FMA”); a Ninth Forbearance and
Modification Agreement dated August 29, 2008 (“Ninth FMA”); and a Tenth
Forbearance and Modification Agreement dated September 16, 2008 (“Tenth FMA”)
(the Base Agreement, 1st Amendment, 2nd Amendment, 3rd Amendment, 4th Amendment,
5th Amendment, 6th Amendment, 7th Amendment, First FMA, Second FMA, Third FMA,
Fourth FMA, Fifth FMA, Sixth FMA, Seventh FMA, Eighth FMA, Ninth FMA and the
Tenth FMA are collectively referred to herein as the “Loan Agreement”).
Capitalized terms not otherwise defined herein will have the meaning given to
them in the Loan Agreement. Near is the guarantor of the payment and performance
of all obligations of Borrowers (as hereinafter defined) under the Loan
Agreement and other Transaction Documents pursuant to an Unlimited Continuing
Guaranty delivered by Near to Lender dated May 18, 2005 (the “Guaranty”). As
used herein, the term “Borrowers” means Crescent Oil and Crescent Stores on a
joint and several basis.
 
WHEREAS, several defaults and events of default have occurred under the Loan
Agreement, which defaults and events of defaults entitle Lender to exercise its
rights and remedies under the Loan Agreement, including without limitation, the
acceleration of all Notes and the foreclosure against all Collateral; and
 
WHEREAS, Lender has notified Borrowers and Guarantor of the existence of certain
such defaults and events of defaults by correspondence dated December 27, 2007
and as described in the First FMA, Second FMA, Third FMA, Fourth FMA, Fifth FMA,
Sixth FMA, Seventh FMA, Eighth FMA, Ninth FMA and Tenth FMA and the Borrower has
further defaulted on the Transaction Documents by requesting and allowing to
exist Special Advances in excess of the Special Advance Cap through October 31,
2008 (the “Specific Defaults”); and
 
 
 

--------------------------------------------------------------------------------

 
WHEREAS, the Tenth FMA expires on the effective date of this Agreement; and
 
WHEREAS, Borrowers desire for Lender, among other things, to (a) continue to
make advances to Borrowers, (b) extend the maturity date of the Notes, and (c)
forbear from exercising its rights and remedies in respect of the Specific
Defaults all through the Forbearance Period (as hereinafter defined); and
 
WHEREAS, Borrowers and Guarantor acknowledge and agree that each will derive
benefit from, and desires for itself and for the other parties hereto to be
bound by the terms of this Agreement; and
 
WHEREAS, Titan has acquired 100% of the issued and outstanding capital stock of
Crescent Fuels, Inc. (“Crescent Fuels”), which such stock Titan recognizes and
acknowledges is subject to Lender’s first perfected security interest; and
 
WHEREAS, Crescent Fuels owns 100% of the issued and outstanding capital stock of
Crescent Oil and Crescent Stores; and
 
WHEREAS, the outstanding principal balance plus accrued and unpaid interest plus
unpaid fees, costs and expenses owed by Borrowers to Lender under the
Transaction Documents was approximately $38,747,781 (the “Outstanding Balance”)
as of September 30, 2008.
 
NOW, THEREFORE, for and in consideration of the sum of Ten Dollars ($10.00) and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and of the mutual covenants and agreements contained
herein, the parties hereto agree as follows:
 
1.  Recitals and Ratification. The recitals to this Agreement are a part of this
Agreement for all purposes, and are true and accurate in all respects. Borrower,
Titan and Guarantor hereby ratify, confirm and affirm the legality, binding
nature and enforceability of the Loan Agreement (as modified hereby) and all of
the Transaction Documents, all in accordance with their respective terms.
 
2.  Defaults. The Borrowers, Titan and Guarantor acknowledge the existence of
the Specific Defaults.
 
3.  Forbearance Period. Subject to Borrowers’ and Titan’s continuing compliance
with the terms and conditions of this Agreement, Lender will forbear from
exercising the remedies available to it based on the Specific Defaults from the
date hereof through the earlier of (a) a breach or default by the Borrowers,
Titan or Guarantor under this Agreement or under any other Transaction Document
(other than the Specific Defaults) or (b) 3:00 PM Kansas City, Missouri local
time on December 15, 2008. (hereinafter, the “Forbearance Period”).
 
4.  Maturity Date. The due date in respect of Term Note #2, the Maturity Date
and the Revolving Credit Termination Date shall each be extended until the
earlier to occur of (a) a breach or default by the Borrowers, Titan or Guarantor
under this Agreement or under any other Transaction Document (other than the
Specific Defaults) or (b) the conclusion of the Forbearance Period.
 
5.  Borrowing Capacity: The definition of “Borrowing Capacity” contained in
Section 1.1(e) of the Loan Agreement is hereby deleted and the following is
substituted therefor:
 
 
2

--------------------------------------------------------------------------------

 
“(e) BORROWING CAPACITY means $25,500,000; less the undrawn amount of all
outstanding Letters of Credit; less any pay downs made in respect of the
Revolving Credit Loans occurring after July 21, 2008.”
 
6.  LIBOR Index: A new definition of “LIBOR Index” is hereby added to Section
1.1 of the Loan Agreement as follows:
 
“”LIBOR Index” shall mean the London interbank offered rate per annum for 30-day
deposits in United States dollars, as determined by the British Banker’s
Association average of interbank offered rates for United States dollar deposits
in the London market based on quotations at 16 major banks, as published in the
“Money Rates” Section of the Wall Street Journal as of the applicable
determination date; provided, if Lender determines that the foregoing source is
unavailable for 30-day deposits or does not accurately reflect Lender’s cost of
funds, Lender shall determine the LIBOR Index based on a different index more
reflective of its costs of funds.”
 
7.  Interest Rate. Subject to Lender’s right to implement the default rate of
interest as provided in the Loan Agreement (and as described herein), from and
after the date hereof, the Notes (other than the Special Advance Note) and all
other obligations of Borrowers to Lender will bear interest at the per annum
non-default rate equal to the LIBOR Index plus three hundred fifty (350) basis
points.
 
8.  Reporting Requirements. Without limiting Borrowers’ other reporting
obligations to Lender under the Loan Agreement,
 
(a) Borrowers shall deliver to Lender not later than 1:00 p.m. Kansas City local
time on Thursday of each week (i) a Borrowing Base Certificate in form and
substance acceptable to Lender showing the true and correct Borrowing Capacity
calculation as of 11:59 p.m. on the immediately preceding Sunday, (ii) a report
of cash disbursements for any Capital Expenditures (as used herein, “Capital
Expenditures” shall mean, any expenditure of money for the lease, purchase or
other acquisition or construction of or with respect to any capital asset, or
for the lease of any other asset whether payable currently or in the future)
through 11:59 p.m. on the immediately preceding Sunday of each week; and (iii) a
report showing budgeted to actual weekly cash flow based on the calendar week
ending on the immediately preceding Friday, all in form and substance acceptable
to Lender in its sole discretion; and
 
(b) Borrowers shall deliver to Lender, the monthly balance sheets and profit and
loss statements for October, 2008, on or before 3:00 p.m. Kansas City local
time, November 21, 2008.
 
9.  Capital Expenditures. Notwithstanding anything to the contrary contained in
the Loan Agreement, Borrowers will not incur Capital Expenditures which are
either (a) not in the Budget, or (b) in excess of Fifty Thousand Dollars
($50,000.00) during any calendar week measured from Monday through Sunday.
 
10.  Restated Special Advance Facility. The Special Advance Facility and Budget
described in Section 10 of the Eighth FMA modified and restated as described
below.
 
(a) General Terms. Subject to the terms hereof, so long as no defaults or events
of default have occurred under the Loan Agreement (other than the Specific
Defaults), commencing on the effective date hereof and ending on the Business
Day immediately preceding the end of the Forbearance Period, Lender will make
advances (each a “Special Advance”, collectively, the “Special Advances”) to
Borrowers on a revolving basis in an amount not to exceed Twelve Million Dollars
($12,000,000.00) less any permanent reduction of the Special Advances Cap
pursuant to Section 12(c) below (“Special Advances Cap”). The Special Advances
will continue to be evidenced by a Special Advance Note executed by Borrower on
or about August 29, 2008 (the “Special Advance Note”). The Special Advances
shall be Loans under the Loan Agreement for all purposes (except as and to the
extent modified by the terms hereof). The Special Advance Note is a Transaction
Document and a Note for all purposes under the Loan Agreement.
 
 
3

--------------------------------------------------------------------------------

 
(b) Security for Special Advances. The Special Advances are secured by, and
entitled to all of the benefits of all of the Collateral, and, without limiting
any other security interests granted by Borrowers to Lender to secure the
payment and performance of the Borrowers’ obligations under the Loan Agreement,
Borrowers hereby grant to Lender a continuing security interest in and to all of
the Collateral in order to secure the Borrowers’ payment and performance of all
of their respective and collective obligations under the Loan Agreement and the
other Transaction Documents, including without limitation, the Special Advance
Note.
 
(c) Suspension of Revolving Credit Advances. New Advances under the Revolving
Credit Note shall remain unavailable and shall not be available to Borrowers
notwithstanding any pay down of the Revolving Credit Loan.
 
(d) Special Advance Borrowing Requests. On the effective date hereof, all
amounts which have been advanced to Borrowers in excess of the Borrowing
Capacity in effect immediately prior to this Agreement will be converted to
Special Advances (the “Initial Special Advances”). After giving effect to the
Initial Special Advances, requests for additional Special Advances shall be
limited to expenditures detailed in the Budget, subject to the Variance Percent
(as hereinafter defined). Each request for a Special Advance (each a “Special
Advance Request”) will identify in detail acceptable to Lender in its sole and
absolute discretion, the amount of the Special Advances being requested, the
payee(s) for each Special Advance, the Budget line item detailing the Special
Advance and confirmation that the Special Advances being requested conform to
the Budget, subject to the Variance Percent. The foregoing Special Advance
Request will be on a form prescribed by Lender from time to time (the current
form of which is attached hereto as Exhibit A) (as amended and modified form
time to time in the sole and absolute discretion of the Lender, the “Special
Advance Request Form”) and shall be certified to Lender as true, accurate,
complete and correct by the Borrower and the Chief Executive Officer of the
Borrowers in his or her individual capacity. The Special Advance Request Form
will constitute a representation, warranty and covenant as to the matters
contained therein, all of which shall bind the Borrowers and the Chief Executive
Officer of the Borrowers in his or her individual capacity. In the event any
representation or warranty in any Special Advance Request Form is or becomes
untrue, or in the event any covenant contained therein is breached, without
limiting any of Lender’s rights and/or remedies available at law or in equity,
Lender may immediately and without notice cease any further Special Advances and
accelerate all indebtedness and obligations of all Borrowers and Guarantors
under the Loan Agreement and under any Transaction Document. Special Advance
Requests may be made on a basis as frequently as daily by Borrowers’ submission
to Lender of a fully executed Special Advance Request Form at or before 4:00 PM
(Kansas City, Missouri local time) on the Business Day prior to the Business Day
upon which Borrowers desire for the Special Advance to be made. In the event
Lender denies the Special Advance Request, it will notify Borrowers of such
denial reasonably promptly upon such determination.
 
 
4

--------------------------------------------------------------------------------

 
(e) Special Advance Borrowing Capacity. In no event shall Borrower request, and
in no event shall Lender be obligated to fund any Special Advance Requests which
would result in outstanding Special Advances in excess of the Special Advance
Cap.
 
(f) Interest; Fees and Costs. Subject to Lender’s right to implement the default
rate of interest as provided in the Loan Agreement, from and after the date
hereof, the Special Advance Note and all other obligations of Borrowers to
Lender will bear interest at the per annum non-default rate equal to the LIBOR
Index plus five hundred fifty (550) basis points.
 
(g) Payment of Interest; Repayment of Special Advances. Borrower will pay
interest on the Special Advances on the first day of each calendar month in
arrears. Interest will be computed in the same manner as it is calculated on the
Advances under the Revolving Credit Note. All Special Advances (together with
all accrued and unpaid interest) will be due and payable in full upon the
earlier of (i) the conclusion of the Forbearance Period, or (ii) Lender’s
earlier acceleration thereof pursuant to the terms of the Loan Agreement and
other Transaction Documents.
 
(h) Budget. For purposes hereof and for purposes of the Special Advance Request
Form, “Budget” means the budget of Borrowers for the period from October 1, 2008
through December 31, 2008, which is attached hereto as Exhibit B, together with
extensions and modifications thereof as may be approved by Lender in its sole
but reasonable discretion. Borrower covenants to provide a new 13-week Budgets
acceptable to Lender in its sole but reasonable discretion, not less than ten
(10) days prior to the end of the then current Budget. The then-current version
of the foregoing (to the extent approved by Lender) will be the “Budget” for
purposes hereof.
 
Borrowers and Titan represent and warrant to Lender that the Budget reflects, on
a line-item basis, anticipated cash receipts and expenditures on a weekly basis
and includes all necessary and required expenses which Borrowers expect to incur
during each month of the Budget. Borrowers shall use the proceeds of the Special
Advances only for payment of such items as is set forth in the Budget and
subject to the terms and conditions set forth in the Transaction Documents.
Borrower shall revise the Budget by the end of each month during the Forbearance
Period, and the Budget shall remain subject to the consent of the Lender each
month. Not later than the fourth (4th) Business Day of each week, Borrowers
shall provide to the Lender a variance report reflecting, on a line-item basis,
the actual cash disbursements for the preceding week and the percentage variance
(the “Variance Percent”) of such actual disbursements from those reflected in
the Budget for that period. Any disbursement by Borrowers other than for
budgeted amounts as set forth in the Budget shall constitute an Event of Default
in accordance with the provisions of this Agreement and the Transaction
Documents unless the Lender consents to those changes in writing; provided,
however, that subject to the Special Advance Cap, Borrowers may make payments in
excess of the total budgeted disbursements so long as the Variance Percent of
the aggregate of all actual disbursements for each week shall not exceed five
(5%) percent of the budgeted disbursements for that week. Borrowers hereby
acknowledge and agree that Lender may, from time to time through consultants and
professionals selected and retained by Lender in its sole discretion, the cost
of which will be paid by Borrowers, review and confirm Budget compliance (and
may deny Special Advance Requests that Lender reasonably believes to be outside
of the Budget, subject to the Variance Percent.
 
11.  Titan Guaranty. On or before 12:00 Noon (Kansas City, Missouri local time)
on November 10, 2008, Titan will have executed and delivered to Lender, a
Guaranty of $19,000,000 of Borrowers’ indebtedness to Lender under the Loan
Agreement and other Transaction Documents (“Titan Guaranty”) in form and
substance acceptable to Lender in its sole but reasonable discretion, together
with such documentation, instruments and certificates as Lender may require in
order to secure the Titan Guaranty with a pledge of 100% of the issued and
outstanding capital stock of Crescent Fuels (“Titan Stock Pledge”). Titan and
Lender acknowledge and agree that Lender currently holds the first position
security interest in the foregoing collateral and that the Titan Stock pledge
would be the second position security interest.
 
 
5

--------------------------------------------------------------------------------

 
12.  Conoco Contract Payment.
 
(a) Delivery of Proceeds. On or before 12:00 Noon (Kansas City, Missouri local
time) on November 10, 2008, Borrowers and Titan covenant to deliver to Lender,
all of the Upfront BIP proceeds from the Third Amendment to Branded Marketer
Agreement between Crescent Oil and ConocoPhillips Company dated October 1, 2008
(“Conoco Proceeds”), which Conoco Proceeds will not be in an amount not less
than $6,300,000.
 
(b) Application of Funds. Upon receipt, the Conoco Proceeds will first be
applied against outstanding Special Advances and thereafter, to other any other
indebtedness of Borrower to Lender, all in such order and manner as Lender
determines in its sole discretion.
 
(c) Permanent Reduction in Special Advance Facility. Upon the earlier of (a)
Lender’s receipt of the Conoco Proceeds, or (b) November 10, 2008, the Special
Advance Cap will permanently reduce by $5,000,000.
 
13.  Partial Payoff.
 
(a) Partial Payoff. On or before 12:00 Noon (Kansas City, Missouri local time)
on November 28, 2008, Borrowers and Titan covenant and agree to deliver to
Lender, a partial payoff of the Outstanding Balance in an amount not less than
$2,500,000 (“Partial Payoff Amount”). The Partial Payoff Amount will come from
new equity investment in the Borrowers or from new unsecured indebtedness of the
Borrower, which such new unsecured indebtedness will be deeply subordinated to
Lender pursuant to a subordination agreement acceptable to Lender in its sole
and absolute discretion, which agreement will, among other things, provide for
no payments of principal or interest to the subordinated creditor, no lien
rights to the subordinated creditor and no enforcement rights to the
subordinated creditor, all until all indebtedness of every kind and nature of
Borrower, Guarantor, Titan and their respective affiliates is indefeasibly paid
and performed in full. In no event will the Partial Payoff Amount be sourced
from (i) new indebtedness except as described above or (ii) funds from the
operations of Borrowers. Titan and Borrowers will provide to Lender evidence of
the source of the Partial Payoff Amount in form, substance and detail acceptable
to Lender in its sole discretion, all on or before 12:00 Noon (Kansas City,
Missouri local time) November 25, 2008.
 
(b) Application of Funds. Upon receipt, the Partial Payoff Amount will first be
applied against outstanding Special Advances and thereafter, to other any other
indebtedness of Borrower to Lender, all in such order and manner as Lender
determines in its sole discretion.
 
14.  Restructuring of Loans. On or before 12:00 Noon (Kansas City, Missouri
local time) on November 28, 2008, Borrower, Titan and Guarantor will have
executed and delivered to Lender, in form, detail and substance acceptable to
Lender in its sole but reasonable discretion, a term sheet for the complete
restructuring of the Loan Agreement and Transaction Documents which will provide
for, among other things, (a) forgiveness by Lender of $19,000,000 of the
Outstanding Balance as of the date of such restructured loan, (b) a closing date
not later than December 15, 2008 and (c) a maturity date of not later than June
30, 2009. Provided that no defaults or events of default have occurred hereunder
or under such restructured indebtedness, and provided that Borrower is otherwise
ready, willing and able to repay Lender in full on or before the foregoing
maturity date, Lender will, in good faith, negotiate such further debt
forgiveness as it deems reasonable and appropriate under at the time and under
the circumstances.
 
 
6

--------------------------------------------------------------------------------

 
15.  Forbearance and Special Advance Extension Fee. As a condition to the
effectiveness of this Agreement, Borrowers will pay to Lender a Forbearance and
Special Advance Extension Fee in the amount of $250,000 (“Extension Fee”). The
Extension Fee will come from new equity investment in the Borrowers and will
expressly not be sourced from (i) new indebtedness or (ii) funds from the
operations of Borrowers. Titan and Borrowers will, together with the payment
thereof, provide to Lender evidence of the source of the extension Fee in form,
substance and detail acceptable to Lender in its sole discretion. The Extension
Fee is not a deposit and will be fully earned, due and payable upon the
execution of this Agreement by Borrower and Lender, will be retained for
Lender’s account, will not reduce the Outstanding Balances and will not be
refundable.
 
16.  Defaults. The continuation, occurrence or discovery of any default or event
of default (whether now or in the hereafter existing) in respect of the Loan
Agreement or any other Transaction Document other than the Specific Defaults
will constitute a default under this Agreement, and will constitute a default,
breach and event of default under each and every Transaction Document without
exception. The failure of Borrowers, Titan or the Guarantor to perform any and
all obligations under this Agreement as and when due and without notice (except
where notice is expressly required) will constitute a default under this
Agreement. Any default hereunder by Borrowers, Titan or the Guarantor will
constitute a default, breach and event of default under each and every
Transaction Document without exception.
 
17.  Expenses. Borrowers hereby request an advance under the Revolving Credit
Loan in an amount sufficient to pay all expenses and costs of Lender (including,
without limitation, the attorney fees, costs and expenses for Lender’s outside
counsel) in connection with the continuing analysis and legal administration of
the Transaction Documents, the Specific Defaults, and other matters relating to
the Transaction Documents, and in connection with the preparation, negotiation,
execution, approval and administration of this Agreement and any and all other
documents, instruments and other things now or hereafter deemed necessary or
desirable by Lender in connection with or related to the Loan Agreement and the
other Transaction Documents. The foregoing request by the Borrowers is
continuous and will survive the conclusion of the Forbearance Period.
 
18.  Default Interest. Borrowers, Titan and Guarantor acknowledge and agree that
based upon the Specific Defaults, Lender is entitled to implement the default
rate of interest in respect of all of the Loans (“Default Interest”). At this
time, but subject to the new interest rate otherwise provided herein, Lender is
electing to defer Default Interest so long as the Borrowers and Guarantor remain
in compliance with the terms of this Agreement. In the event any Borrower, Titan
and/or any Guarantor fails to comply with any term, provision or condition of
this Agreement or any of the Transaction Documents during the Forbearance
Period, the condition to the waiver will not have been satisfied, in which case,
Lender will be under no obligation of any kind to waive Default Interest. Lender
hereby expressly reserves the right to implement Default Interest at any time
upon such failure.
 
19.  Modification of Transaction Documents. Lender, the Borrowers, Titan and the
Guarantor agree that the Transaction Documents are hereby modified as the
context may require by the terms of this Agreement.
 
 
7

--------------------------------------------------------------------------------

 
20.  No Impairment. Except as expressly set forth herein, the terms and
provisions set forth in the Transaction Documents, all of which are incorporated
herein, are unmodified and shall remain in full force and effect, the Borrowers,
Titan and the Guarantor hereby ratify and confirm such terms and provisions.
Nothing in this Agreement shall be deemed to or shall in any manner prejudice or
impair, or act as a release or relinquishment of, any of the Transaction
Documents or any rights of Lender under the Transaction Documents, or any lien,
security interest or assignment granted to and/or held by Lender in connection
with the Loans. The execution of this Agreement by Lender does not constitute a
waiver, limitation or modification of any of Lender rights or remedies under the
Transaction Documents or applicable law, all of which Lender hereby expressly
reserves, nor shall the same constitute a waiver of any default which may have
heretofore occurred or which may hereafter occur with respect to the Transaction
Documents.
 
21.  Release. The Borrowers, Titan and the Guarantor do hereby release, remise,
acquit and forever discharge Lender and Lender’s employees, agents,
representatives, consultants, attorneys, fiduciaries, servants, officers,
directors, partners, predecessors, successors and assigns, subsidiary
corporations, parent corporation, and related corporate divisions (all of the
foregoing hereinafter called the “Released Parties”), from any and all action
and causes of action, judgments, executions, suits, debts, claims, demands,
liabilities, obligations, damages and expenses of any and every character, known
or unknown, direct and/or indirect, at law or in equity, of whatsoever kind or
nature, whether heretofore or hereafter arising, for or because of any matter or
things done, omitted or suffered to be done by any of the Released Parties prior
to and including the date of execution hereof, and in any way directly or
indirectly arising out of or in any way connected to this Agreement and the
Transaction Documents including but not limited to, claims relating to the
Specific Defaults (all of the foregoing hereinafter called the “Released
Matters”). The Borrowers, Titan and the Guarantor acknowledge that the
agreements in this paragraph are intended to be in full satisfaction of all or
any alleged injuries or damages arising in connection with the Released Matters.
The Borrowers, Titan and the Guarantor represent and warrant to Lender that none
of them have purported to transfer, assign or otherwise convey any right, title
or interest as a Borrower, related entity or Guarantor in any Released Matter to
any other person or entity and that the foregoing constitutes a full and
complete release of all Released Matters.
 
22.  Debtor Relief Proceedings Defined. Notwithstanding any other provision
contained in this Agreement or the Transaction Documents, Borrowers, Titan,
Guarantor and Lender agree that the provisions of sections 21-24 hereof shall be
applicable if bankruptcy, reorganization, liquidation, conservatorship,
receivership or other similar proceedings under any state or federal law now or
hereafter in effect are commenced by or against the Borrowers, Titan and/or
Guarantor, or the Borrowers, Titan and/or the Guarantor otherwise take any
action to restrain, enjoin or otherwise impede Lender’s exercise of the remedies
afforded Lender under this Agreement, the Transaction Documents or at law or in
equity, all such proceeding and actions hereafter called “Debtor Relief
Proceedings”. Without limiting any other provision of this Agreement or the
Transaction Documents, the commencement of any Debtor Relief Proceedings will
constitute a default hereunder and under every Transaction Document.
 
23.  Forbearance Negotiations. The Borrowers, Titan and the Guarantor
acknowledge that they and Lender have negotiated at length and in good faith to
reach the arrangements set forth in this Agreement.
 
24.  Consent Judgment, Injunction. In the event that Debtor Relief Proceedings
are commenced by or against a Borrower, Titan and/or the Guarantor, such party
or parties hereby agree(s) and consent(s) to the immediate entry of consent
judgments against any part of such parties that are not a debtor in such
proceedings. The Borrowers, Titan and Guarantor each further covenant and agree
that they shall not, in any Debtor Relief Proceeding, seek an injunction under
11 U.S.C. §105 or any similar provision at law or in equity to enjoin Lender
from seeking to have consent judgments entered by a court of competent
jurisdiction or recorded in such public records as may be appropriate.
 
 
8

--------------------------------------------------------------------------------

 
25.  Preservation of Rights, Remedies and Defenses. If, at any time (a) the
Borrowers or any of them, Titan and/or Guarantor, or any third party creditor of
the any of them, or any other person or entity undertakes any legal proceeding
to rescind or set aside any payments under this Agreement or the Transaction
Documents or to force the Lender to turnover, return or otherwise disgorge said
payments or any other property received by the Lender under this Agreement or
the Transaction Documents; or (b) any such payments or property must be
disgorged by Lender due to: 1) the insolvency of the Borrowers or any of them,
Titan and/or Guarantor, 2) the bankruptcy of the Borrowers or any of them, Titan
and/or Guarantor, 3) the reorganization of the Borrowers or any of them, Titan,
and/or Guarantor, then in such case, at the option of Lender, the obligations
under the Transaction Documents shall be deemed unchanged by this Agreement, and
any such payment or property disgorged by Lender shall be added back to the
obligations due Lender. Should the provisions of this paragraph become
operative, Lender specifically reserves the right to exercise any right, remedy
or defense available to it prior to the execution of this Agreement and the
Transaction Documents.
 
26.  Ratification; Estoppel; Reaffirmation.
 
A. Borrowers, Titan and the Guarantor do hereby reaffirm and ratify the
Transaction Documents, as amended, modified and supplemented.
 
B. Borrowers, Titan and the Guarantor do hereby reaffirm to Lender each of the
representations, warranties, covenants and agreements set forth in the
Transaction Documents with the same force and effect as if each were separately
stated herein and made as of the date hereof to Lender.
 
C. Borrowers, Titan and the Guarantor further represent and warrant that, as of
the date hereof, they have no counterclaims, defenses or offsets of any nature
whatsoever to the Loan or any of the Transaction Documents, and that, as of the
date hereof, except with respect to payment defaults referred to above, no
default has occurred or exists under any of the Transaction Documents.
 
D. Borrowers, Titan and the Guarantor do hereby ratify, affirm, reaffirm,
acknowledge, confirm and agree that the Transaction Documents, as amended,
modified and supplemented hereby and by this Agreement, represent the valid,
enforceable and collectible obligations of Borrowers, Titan and the Guarantor.
 
E. Borrowers, Titan and the Guarantor acknowledge and agree that Lender’s
willingness to enter into this Agreement and extend the Forbearance Period does
not create an expectation on the part of Borrowers, Titan and Guarantor that
Lender might or would be willing to further extend the Forbearance Period or
enter into a subsequent forbearance agreement or modification. This Agreement
expressly does not create a course of dealing with respect to Lender’s
willingness to further forbear from exercising any rights and remedies it now
has or hereafter may have against Borrowers, Titan or Guarantor.
 
27.  Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns and personal representatives.
 
28.  Governing Law. The terms and conditions of this Agreement and all of the
Transaction Documents shall be governed by the applicable laws of the State of
Kansas.
 
 
9

--------------------------------------------------------------------------------

 
29.  Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which shall
together constitute one and the same instrument.
 
30.  No Waiver. Nothing contained in this letter may be construed as a waiver
of, or promise to waive any Default or Event of Default, including without
limitation the Specific Defaults, and, subject to the Forbearance Period, Lender
hereby reserves all rights and remedies of every kind and nature in respect of
all breaches, defaults and events of default in respect of every Transaction
Document, including without limitation, in respect of the Specific Defaults.
 
31.  Interpretation. Within this Agreement, words of any gender shall be held
and construed to include any other gender, and words in the singular number
shall be held and construed to include the plural, unless the context otherwise
requires. The parties acknowledge that the parties and their counsel have
reviewed and revised this Agreement and that the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any exhibits or
amendments hereto.
 
32.  Conflict Between Terms. In the event of a conflict between or among the
terms, covenants, conditions or provisions of this Agreement or the Transaction
Documents, Lender may elect to enforce from time to time those provisions that
would afford Lender the maximum financial benefits and security for such
obligations and liabilities thereunder and/or provide Lender the maximum
assurance of payment of such liabilities and obligations in full.
 
33.  Revival of Liability. To the extent that any payment or payments made to
Lender under this Agreement, the Transaction Documents, or any payment or
proceeds of any collateral received by Lender in the reduction of the
indebtedness evidenced therein or with respect to any of the allocations
evidenced by this Agreement or any related documents are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, to Borrowers, Titan, Guarantor or any other
person liable for any of the obligations evidenced and/or secured by this
Agreement or any other related documents, whether directly or indirectly, as a
debtor-in-possession or to a receiver or any other party under any bankruptcy
law, state or federal law, common law or equitable cause, then the portion of
the indebtedness of Borrowers, Titan or Guarantor evidenced hereby or such other
liable person intended to have been satisfied by such payment or proceeds will
be revived and will continue in full force and effect as if such payment or
proceeds had never been received by Lender.
 
34.  Waiver of Jury Trial. The Borrowers, Titan and the Guarantor waive the
right to a trial by jury in any action or proceeding based upon, or related to,
the subject matter of this Agreement. This waiver is knowingly, intentionally
and voluntarily made by all parties.
 
35.  Amendment. The terms and conditions hereof may not be modified, altered or
otherwise amended except by an instrument in writing executed by the Borrowers,
Titan, the Guarantor and Lender.
 
36.  Severability. If any term or provision of this Agreement, or the
application thereof to any person or circumstances, shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
term and provision of this Agreement shall be valid and shall be enforced to the
fullest extent permitted by law.
 
 
10

--------------------------------------------------------------------------------

 
37.  Statutory Notice. THE FOLLOWING NOTICE IS GIVEN TO COMPLY WITH K.S.A.
16-117 and 16-118
 
THIS IS THE FINAL EXPRESSION OF THE MODIFIED CREDIT AGREEMENT AMONG BORROWERS,
TITAN, GUARANTOR AND LENDER. THIS MODIFICATION TO A CREDIT AGREEMENT CANNOT BE
CONTRADICTED BY EVIDENCE OF ANY PRIOR ORAL CREDIT AGREEMENT OR OF A
CONTEMPORANEOUS ORAL CREDIT AGREEMENT AMONG BORROWERS, TITAN, GUARANTOR AND
LENDER. THE FOLLOWING SPACE (WHICH THE PARTIES HERETO AGREE IS SUFFICIENT SPACE)
IS PROVIDED FOR THE PLACEMENT OF NONSTANDARD TERMS, IF ANY (IF THERE ARE NO
NONSTANDARD TERMS TO BE ADDED, STATE "NONE"): --NONE—
 
***THIS IS A SPECIALIZED CREDIT DOCUMENT; ALL TERMS AND CONDITIONS SHOULD BE
REVIEWED BY COMPETENT LEGAL COUNSEL***
 
BY SIGNING BELOW, BORROWERS, TITAN, GUARANTOR AND LENDER HEREBY AFFIRM THAT
THERE IS NO UNWRITTEN ORAL CREDIT AGREEMENT BETWEEN THEMSELVES WITH RESPECT TO
THE SUBJECT MATTER OF THIS WRITTEN MODIFICATION TO A CREDIT AGREEMENT.
 


 


 


 
[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK, SIGNATURE PAGE FOLLOWS]
 
 
 
 
 
 
 

 
 
11

--------------------------------------------------------------------------------

 

[signature page for Eleventh Forbearance and Modification Agreement effective
October 31, 2008]
 


 
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first written above.
 


 
LENDER
 
M&I Marshall & Ilsley Bank

 
By: /s/ Sam S. Pepper, Jr.
Printed Name: Sam S. Pepper, Jr.
Its: Executive Vice President
 
 
BORROWERS
 
Crescent Oil Company, Inc.
 
 
By: /s/ Jon Viets
Printed Name: Jon Viets
Its: Executive Vice President
 
 
Crescent Stores Corporation
 
 
By: /s/ Jon Viets
Printed Name: Jon Viets
Its: President
 
 
TITAN
 
Titan Global Holdings, Inc.

 
By: /s/ Bryan M. Chance
Printed Name: Bryan M. Chance
Its: President and CEO
 


 

 
12

--------------------------------------------------------------------------------

 

ACKNOWLEDGEMENT AND CONSENT OF GUARANTOR
 
The undersigned Guarantor acknowledges that Lender has no obligation to provide
him with notice of, or to obtain its consent to, the terms of the foregoing
Eleventh Forbearance and Modification Agreement dated October 31, 2008.
Guarantor further agrees that his consent to the Agreement will expressly not
create any expectation or course of dealing which would require Lender to either
notify or seek the consent of Guarantor to any subsequent amendment,
modification or forbearance. Notwithstanding the foregoing, Guarantor below
hereby (a) confirms that he has read and consents to and approves of the terms
and conditions of this Agreement, (b) acknowledges and agrees that the Loan
Agreement and other Transaction Documents continue to be guaranteed pursuant to
the terms of his Unlimited Continuing Guaranty dated May 18, 2005, (c) ratifies
and reaffirms each and all of the terms and provisions of his Unlimited
Continuing Guaranty, and (d) agrees that the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby, shall
not in any way impair, diminish, extinguish, release, reduce, terminate,
discharge or adversely affect the continuing, absolute and unconditional
liability of Guarantor under his Unlimited Continuing Guaranty. By execution of
this Acknowledgment and Consent of Guarantor, the undersigned enters into and
consents to be bound by the terms and conditions of this Agreement, and
expressly waives notice of or consent to any subsequent amendments, even though
such subsequent amendments may (subject to the terms of his Unlimited Continuing
Guaranty) operate to increase the obligations guaranteed by Guarantor.
 


 


 


 

By:
/s/ Phillip L. Near                           

  Phillip L. Near, an individual

 
 
 
 
 
13

--------------------------------------------------------------------------------

 